IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-38,789-06


                     EX PARTE JEFFERY LAMONT POOL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 59746-A*1 IN THE 30TH DISTRICT COURT
                             FROM WICHITA COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of aggravated robbery and sentenced to ninety-nine

years’ imprisonment for each count, to run concurrently. The Seventh Court of Appeals affirmed

his conviction. Pool v. State, No. 07-18-00358-CR (Tex. App. —Amarillo Sep. 14, 2020) (opinion

on rehearing, not designated for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his trial counsel was ineffective because

counsel failed to move to quash the venire after the trial court made comments about Applicant in

the presence of the venire and then had him removed from the courtroom, failed to pursue various
                                                                                                       2

defenses suggested by Applicant, failed to seek out and present alibi witnesses, revealed confidential

information to the prosecutor prior to trial, failed to challenge the identification of Applicant on the

basis that it was the product of an improperly suggestive pre-trial identification proceeding, failed

to hire defense experts to explore fingerprint and DNA evidence, failed to challenge the State’s

audiovisual expert and the enhanced video presented by the State, failed to object to various

evidence, and failed to amend his motion to recuse the trial judge or file another motion to recuse

after his first motion to recuse was denied.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                 3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 12, 2022
Do not publish